                                Case 3:20-cv-07364-WHO Document 1 Filed 10/20/20 Page 1 of 24



                            1   G. WARREN BLEEKER, CA Bar No. 210834
                                wbleeker@lrrc.com
                            2   DREW WILSON, CA Bar No. 283616
                                dwilson@lrrc.com
                            3   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                655 N. Central Avenue, Suite 2300
                            4   Glendale, CA 91203-1445
                                Telephone: (626) 795-9900
                            5   Facsimile: (626) 577-8800

                            6   Attorneys for Plaintiff
                                EAST WEST BANK
                            7

                            8

                            9                                UNITED STATES DISTRICT COURT

                           10                               NORTHERN DISTRICT OF CALIFORNIA

                           11                                   SAN FRANCISCO DIVISION
Glendale, CA 91203-1445
655 North Central Avenue




                           12
                                EAST WEST BANK, a California                Case No. 3:20-cv-07364
                           13   corporation,
                                                                            COMPLAINT FOR:
Suite 2300




                           14                  Plaintiff,
                                                                             1. MISAPPROPRIATION OF
                           15            vs.                                    TRADE SECRETS IN
                                                                                VIOLATION OF THE DTSA
                           16   SUKEERT SHANKER, an individual,              2. BREACH OF CONTRACT
                           17                  Defendant.                    3. BREACH OF THE IMPLIED
                                                                                COVENANT OF GOOD FAITH
                           18                                                   AND FAIR DEALING
                                                                             4. BREACH OF FIDUCIARY DUTY
                           19
                                                                             5. VIOLATION OF CAL. BUS. &
                           20                                                   PROF. CODE SECTION 17200

                           21
                                                                             DEMAND FOR JURY TRIAL
                           22

                           23

                           24
                                       REDACTED VERSION OF DOCUMENT FOR PUBLIC FILING
                           25

                           26

                           27

                           28

                                                                                                              COMPLAINT
                                                                                                     Case No. 3:20-cv-07364
                                112584691.1
                                Case 3:20-cv-07364-WHO Document 1 Filed 10/20/20 Page 2 of 24



                            1            Plaintiff East West Bank (“EWB” or “Plaintiff”), by and through its attorneys, asserts
                            2   this Complaint against Sukeert Shanker (“Mr. Shanker” or “Defendant”) as set forth below.
                            3                                               PARTIES
                            4            1.     Plaintiff East West Bank is a California corporation organized and existing
                            5   under the laws of the state of California with its principal place of business in Pasadena,
                            6   California. East West Bank is a wholly-owned subsidiary of East West Bancorp, Inc., which is
                            7   a publicly held corporation.
                            8            2.     On information and belief, Mr. Shanker is an individual and a resident of
                            9   Belmont, California.
                           10                                     JURISDICTION AND VENUE
                           11            3.     This Court has original subject matter jurisdiction for this action pursuant to the
Glendale, CA 91203-1445
655 North Central Avenue




                           12   Defend Trade Secrets Act, 18 U.S.C. § 1836(c) and 28 U.S.C. § 1331.                 This Court has
                           13   supplemental jurisdiction over the remaining claims pursuant to 28 U.S.C. § 1367.
Suite 2300




                           14            4.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(1) and

                           15   personal jurisdiction exists because Defendant is a resident of California and resides in this

                           16   judicial district; the actions complained of took place in this judicial district; and Plaintiff has

                           17   suffered harm in this district.

                           18                                     FACTUAL BACKGROUND

                           19            A.     East    West      Bank     and     its   Trade     Secret     and     Confidential

                           20                   and Proprietary Information

                           21            5.     EWB is a premier, full-service commercial bank with over 130 locations in key

                           22   cities in the U.S. and Greater China. EWB has approximately $43 billion in assets.

                           23            6.     Critical to EWB’s success are the valuable trade secrets and confidential and

                           24   proprietary information that EWB has spent substantial time, money, and other resources to

                           25   develop and maintain. These trade secrets and other proprietary confidential information

                           26   include but are not limited to: (1) the Velo by East West Bank (“Velo”) software and platform

                           27   designed to offer a global digital banking service that allows consumers worldwide to access

                           28   premium products and services offered by EWB, including EWB’s confidential and proprietary
                                                                                 -1-
                                                                                                                     COMPLAINT
                                                                                                            Case No. 3:20-cv-07364
                                112584691.1
                                Case 3:20-cv-07364-WHO Document 1 Filed 10/20/20 Page 3 of 24



                            1   decision trees and algorithms developed by EWB and used in connection with the Velo
                            2   platform; (2) EWB’s proprietary and highly confidential methods and procedures that it
                            3   developed internally for combatting fraud and money laundering and for strict compliance with
                            4   the strict federal banking laws and regulations; and (3) EWB’s highly confidential and detailed
                            5   strategic planning documents.
                            6            7.     EWB takes reasonable steps to maintain the confidentiality of its trade secrets
                            7   and confidential information.
                            8            8.     EWB requires all of its incoming employees who may, as a part of their
                            9   employment at EWB, have access to confidential and/or trade secret information, sign a
                           10   confidentiality agreement.
                           11            9.     EWB also requires all of its outgoing employees who may, as a part of their
Glendale, CA 91203-1445
655 North Central Avenue




                           12   employment at EWB, have had access to confidential and/or trade secret information sign a
                           13   confidentiality agreement during their exit interview.
Suite 2300




                           14            10.    These confidentiality agreements require the employee to agree not to use the

                           15   confidential information that belongs to EWB for any purpose other than for EWB’s benefit.

                           16            11.    These confidentiality agreements also prohibit an employee from removing or

                           17   making copies of any company records, reports or documents without prior management

                           18   approval.

                           19            B.     East West Bank’s Proprietary Velo Software and Platform

                           20            12.    EWB has developed a new next-generation global digital banking service called

                           21   “Velo by East West Bank.” Velo is designed to provide easy access to consumers worldwide,

                           22   including a new account opening platform for nonresident non-U.S. citizens. One issue that

                           23   often arises with nonresident non-U.S. citizens opening bank accounts in the United States is

                           24   that it is often difficult to verify an applicant’s identity. The Velo platform provides a solution

                           25   for, and assists with this process, which is often referred to in the banking industry as

                           26   “onboarding.”

                           27

                           28
                                                                                -2-
                                                                                                                     COMPLAINT
                                                                                                            Case No. 3:20-cv-07364
                                112584691.1
                                Case 3:20-cv-07364-WHO Document 1 Filed 10/20/20 Page 4 of 24



                            1            13.   The Velo development team is also developing software to offer onboarding to
                            2   U.S. citizens on the Velo platform, similar to but different than the nonresident customer
                            3   onboarding software. This functionality has not yet been released to the public.
                            4            14.   In addition to the above form of onboarding, the Velo development team has
                            5   developed, and continues to develop, a feature allowing customers of certain third-party
                            6   investment platforms to use the information that they have previously provided those platforms
                            7   in order to onboard with EWB.
                            8            15.   These innovative and proprietary decision trees and algorithms developed by
                            9   EWB and used in connection with the Velo platform are highly confidential trade secrets of
                           10   EWB, and EWB derives a substantial economic benefit from those decision trees and
                           11   algorithms not being generally known to the public.
Glendale, CA 91203-1445
655 North Central Avenue




                           12            16.   EWB requires any employees who have access to this information as part of
                           13   their job responsibilities to agree to keep this information as confidential and to use this
Suite 2300




                           14   information only in the scope of their employment for EWB.

                           15            C.    East West Bank’s Internal and Highly Proprietary Regulatory Compliance

                           16                  Trade Secret Information

                           17            17.   EWB has strong policies and procedures in place to guard against fraud and

                           18   money laundering. In addition, EWB must comply with a number of strictly enforced federal

                           19   banking laws and regulations including but not limited to the Bank Secrecy Act (BSA). These

                           20   banking laws and regulations are designed to protect against fraud and money laundering

                           21   activities.

                           22            18.   EWB has invested a significant amount of time, money, resources, and effort in

                           23   developing internally, very strong and innovative compliance policies, methods, and

                           24   procedures for combatting fraud and money laundering and for strict compliance with these

                           25   federal banking laws and regulations. EWB, for example, employs a number of banking

                           26   regulatory experts who specifically study and develop innovative, unique, and highly effective

                           27   strategies for EWB to comply with its regulatory requirements and to minimize EWB’s

                           28   exposure to fraud and attempted money laundering. EWB memorializes these proprietary
                                                                               -3-
                                                                                                                   COMPLAINT
                                                                                                          Case No. 3:20-cv-07364
                                112584691.1
                                Case 3:20-cv-07364-WHO Document 1 Filed 10/20/20 Page 5 of 24



                            1   methods, policies, and procedures and instructs and trains its employees to fully implement and
                            2   enforce these proprietary methods, policies, and procedures as part of their job duties and
                            3   responsibilities, for the benefit of EWB and its customers.
                            4            19.   EWB considers these independently-derived procedures and methods to be trade
                            5   secret and highly confidential and proprietary information. EWB gains significant commercial
                            6   benefit by its policies and procedures not being generally known. A competitor could gain a
                            7   significant advantage if it had access to EWB’s methods, policies, and procedures, as it would
                            8   allow the competitor to take advantage of the substantial resources that EWB has spent
                            9   developing the standards, policies, and procedures in order to comply with strict federal
                           10   regulations and to avoid fraud and attempted money laundering. A competitor could gain an
                           11   unfair competitive advantage by accessing and using these proprietary methods, policies, and
Glendale, CA 91203-1445
655 North Central Avenue




                           12   procedures without having to spend the time and financial resources to hire experts in the field
                           13   who understand the strict and extensive regulatory framework to develop these innovative
Suite 2300




                           14   strategies for the competitor.

                           15            20.   In addition, EWB would be irreparably harmed by third parties learning of its

                           16   confidential methods to detect fraud and money laundering. Knowledge of EWB’s specific

                           17   methods and procedures could allow nefarious actors to more easily attempt to circumvent the

                           18   safeguards that EWB has put in place to prevent them from committing fraud and money

                           19   laundering.

                           20            21.   EWB requires any employees who have access to this information as part of

                           21   their job responsibilities to agree to keep this information as confidential and to use this

                           22   information only in the scope of their employment for EWB.

                           23            D.    East West Bank’s Proprietary Strategic Planning Documents

                           24            22.   EWB develops and maintains proprietary and highly confidential and detailed

                           25   financial strategic planning documents, including but not limited to new business ventures

                           26   (such as credit card initiatives), business plans, staffing levels, and marketing analytics. As a

                           27   publicly traded company, knowledge of non-public strategic planning documents could be used

                           28   to gain an unfair advantage or for insider trading.
                                                                                -4-
                                                                                                                   COMPLAINT
                                                                                                          Case No. 3:20-cv-07364
                                112584691.1
                                Case 3:20-cv-07364-WHO Document 1 Filed 10/20/20 Page 6 of 24



                            1            23.   Information such as the strategic planning documents that EWB has developed
                            2   would significantly aid a competitor in setting up a new service that competes with Velo or
                            3   EWB itself as a whole.
                            4            24.   Given the highly sensitive nature of this information, only a very limited number
                            5   of EWB employees have access to this information. EWB requires any employees who have
                            6   access to this information as part of their job responsibilities to agree to keep this information
                            7   as confidential and to use this information only in the scope of their employment for EWB.
                            8            E.    Defendant’s Employment and Misappropriation of EWB’s Trade Secrets
                            9            25.   From his hiring date of December 22, 2017 until his voluntary termination date
                           10   of April 30, 2019, Defendant was employed by EWB as a “Chief Operating Officer – Digital
                           11   Banking.”
Glendale, CA 91203-1445
655 North Central Avenue




                           12            26.   Before Defendant’s hiring date, Defendant signed a confidentiality agreement
                           13   and agreed not to use the confidential information that belongs to EWB for any purpose other
Suite 2300




                           14   than for EWB’s benefit. He also agreed to not remove or make copies of any company records,

                           15   reports or documents without prior management approval. A copy of this fully executed

                           16   confidentiality agreement is attached as Exhibit A.

                           17            27.   During Defendant’s time at EWB, he was a part of the development team for the

                           18   Velo software application. As part of the scope of his employment and job responsibilities,

                           19   Defendant had access to a significant amount of confidential and trade secret information

                           20   relating to the Velo software application, including its algorithms, decision trees, feature

                           21   updates, and unreleased modules/functionality along with EWB’s BSA compliance materials,

                           22   and EWB’s proprietary strategic planning documents.

                           23            28.   As a Chief Operating Officer of EWB, Defendant owed EWB a fiduciary duty.

                           24            29.   During his exit interview following his resignation from EWB, Defendant

                           25   signed a second confidentiality agreement, again confirming and agreeing not to use the

                           26   confidential information that belongs to EWB for any purpose other than for EWB’s benefit.

                           27   He also once again agreed to not remove or make copies of any company records, reports or

                           28
                                                                               -5-
                                                                                                                    COMPLAINT
                                                                                                           Case No. 3:20-cv-07364
                                112584691.1
                                Case 3:20-cv-07364-WHO Document 1 Filed 10/20/20 Page 7 of 24



                            1   documents without prior management approval. A copy of this signed confidentiality
                            2   agreement, which was signed on May 2, 2019, is attached as Exhibit B.
                            3            F.    Defendant’s Confidential Settlement Agreement And
                            4                  With East West Bank
                            5            30.   Around the time of his departure, a dispute arose between Defendant and EWB
                            6

                            7   After his departure, Defendant and East West Bank entered into a confidential “Settlement
                            8   Agreement and                         .” (“Settlement Agreement”) A copy of this Settlement
                            9   Agreement is attached as Exhibit C.
                           10            31.   As part of this Settlement Agreement, Defendant agreed in
                           11
Glendale, CA 91203-1445
655 North Central Avenue




                           12

                           13
Suite 2300




                           14

                           15            32.   Defendant also agreed in

                           16                                                                    .

                           17            33.   As consideration for entering into the Settlement Agreement,

                           18                       .

                           19            34.   Defendant was represented by counsel during the negotiation of the Settlement

                           20   Agreement. On information and belief, the terms of the agreement were explained to him by

                           21   counsel, and Defendant entered into the agreement with full knowledge of his duties and

                           22   responsibilities under the Settlement Agreement, as well as the ramifications of

                           23                           .

                           24            G.    Misappropriation of EWB’s Trade Secrets

                           25            35.   After Defendant left EWB, EWB learned that Defendant had kept a number of

                           26   printed documents that belonged to EWB in a box in his house. These documents were highly

                           27   sensitive documents created by a consultant for EWB’s business purposes. Defendant kept

                           28
                                                                              -6-
                                                                                                                 COMPLAINT
                                                                                                        Case No. 3:20-cv-07364
                                112584691.1
                                Case 3:20-cv-07364-WHO Document 1 Filed 10/20/20 Page 8 of 24



                            1   these documents in breach of his obligations under the various confidentiality agreements that
                            2   he signed with EWB,                                                                          .
                            3            36.        Upon a recent inspection of his email account, EWB’s security team determined
                            4   that, on March 13, 2019, after learning he would not remain employed by EWB, Shanker
                            5   appears to have activated a scheme to pilfer EWB’s trade secrets. EWB recently discovered
                            6   that Shanker began sending a succession of emails from his EWB account to his personal email
                            7   account, absconding with EWB’s most highly sensitive information that would provide him a
                            8   treasure trove of proprietary information he would then unlawfully use to attempt to create a
                            9   directly competing product. The information he stole includes, but is not limited to:
                           10                  a.   Confidential PowerPoint presentation including EWB’s:
                           11                           i. Target customer profiles
Glendale, CA 91203-1445
655 North Central Avenue




                           12                          ii. Pricing policies
                           13                         iii. Proposed internal guidelines for issuing credit to non-U.S. citizens
Suite 2300




                           14                  b. Confidential digital banking project and consulting forecast summary including:

                           15                           i. EWB’s full organizational project chart with names of employees, and

                           16                              hire date

                           17                          ii. Future hiring plans

                           18                         iii. Current and future project budgets

                           19                         iv. Consultant names, costs, and projected costs

                           20                  c. Workforce planning document including:

                           21                           i. Vendor summaries

                           22                          ii. Compensation summaries

                           23                         iii. Analytics

                           24                         iv. Expense details

                           25                  d. Marketing campaign document including:

                           26                           i. Marketing use cases for various campaigns

                           27                          ii. Marketing frameworks

                           28                         iii. Vendor pricing
                                                                                   -7-
                                                                                                                        COMPLAINT
                                                                                                               Case No. 3:20-cv-07364
                                112584691.1
                                Case 3:20-cv-07364-WHO Document 1 Filed 10/20/20 Page 9 of 24



                            1                         iv. Future plans
                            2                 e. A document from EWB’s Consultant including:
                            3                          i. A structural breakdown of EWB’s website.
                            4                         ii. Workflow for onboarding via the Velo app.
                            5                 f. A data mapping document detailing the input and output of EWB systems and
                            6                      program function calls.
                            7                 g. A document detailing the prompt and response flow for EWB’s onboarding
                            8                      process.
                            9                 h. A document detailing the rollout schedules for new onboarding feature sets.
                           10                 i.   A document identifying onboarding risk categories for various EWB products
                           11                      and services along with the financial amounts for transactions that trigger alerts.
Glendale, CA 91203-1445
655 North Central Avenue




                           12                 j.   A document detailing EWB’s know your customer conditions for future state
                           13                      workflow processes to onboarding customers for a digital channel.
Suite 2300




                           14                 k. A document detailing EWB’s MVP decision tree processes, including system

                           15                      monitors and authentication criteria to protect against the use of malware and

                           16                      bots.

                           17                 l.   A presentation document concerning EWB’s digital banking that includes:

                           18                          i. The communication technology stack for digital banking that identifies

                           19                              each vendor/digital intermediary

                           20                         ii. Communication workflows

                           21                         iii. Next steps

                           22                 m. A presentation document concerning EWB’s digital bank fraud approach

                           23                      including:

                           24                          i. A detailed identification of some of the most concerning fraud vectors

                           25                              for EWB

                           26                         ii. A list of options for how to address those concerning fraudulent

                           27                              transactions

                           28                         iii. A business roadmap for the launch of the Velo platform
                                                                                   -8-
                                                                                                                         COMPLAINT
                                                                                                                Case No. 3:20-cv-07364
                                112584691.1
                                Case 3:20-cv-07364-WHO Document 1 Filed 10/20/20 Page 10 of 24



                            1                        iv. Target market prioritization
                            2                  n. A document that discusses whether to introduce credit cards with the Velo
                            3                     platform, including:
                            4                          i. Compliance materials
                            5                         ii. Credit score criteria
                            6                        iii. Goals
                            7                        iv. Execution roadmap
                            8                  o. A document detailing an update to the Velo platform that discusses:
                            9                          i. EWB’s priorities
                           10                         ii. EWB’s approach for reaching those priorities
                           11                  p. An analytics presentation that discusses:
Glendale, CA 91203-1445
655 North Central Avenue




                           12                          i. Marketing analytics while identifying technology options
                           13                         ii. Return on investment and number of impressions from paid marketing
Suite 2300




                           14                             activities

                           15                  q. A presentation detailing EWB’s financial crime controls for its digital banking,

                           16                     including:

                           17                          i. Anti-money laundering

                           18                         ii. Know your customer

                           19                        iii. Office of Foreign Account Control

                           20                        iv. Fraud

                           21                  r. A document containing a proposal for Velo including:

                           22                          i. A complete listing of the total deposit amounts for deposits held by EWB

                           23                             by age and by product type.

                           24            37.      Defendant had not asked for authorization from management prior to sending

                           25   himself these documents and did not have any authorization or permission to do so.

                           26            38.      On information and belief, there is likely additional confidential, proprietary,

                           27   and trade secret information that Defendant removed from EWB by other methods that EWB

                           28   has not yet discovered.
                                                                                  -9-
                                                                                                                     COMPLAINT
                                                                                                            Case No. 3:20-cv-07364
                                112584691.1
                                Case 3:20-cv-07364-WHO Document 1 Filed 10/20/20 Page 11 of 24



                            1            39.   On information and belief, Defendant currently possesses this information, is
                            2   using this information, and intends to continue to use this confidential, proprietary, and trade
                            3   secret information to unfairly create a competing alternative to the Velo platform.
                            4            40.   For example, Defendant has created a company called Aeldra with the website:
                            5   https://aeldra.com/, that purports to offer a service in direct competition to Velo, which purports
                            6   to allow non-US citizens to open a bank account with a cell phone application, even without a
                            7   social security number, just like Velo.
                            8            41.   On information and belief, the information that Defendant misappropriated from
                            9   EWB would be vital to setting up such a directly competing company/application like Aeldra,
                           10   and would allow Defendant to save a great deal of money in development and startup costs.
                           11            42.   On information and belief, Defendant is directly competing with EWB for the
Glendale, CA 91203-1445
655 North Central Avenue




                           12   same target customers.
                           13            43.   On information and belief, Defendant has presented and/or pitched his
Suite 2300




                           14   competing products and/or services to banks/financial institutions that compete with EWB.

                           15                                     FIRST CAUSE OF ACTION

                           16         Misappropriation of Trade Secrets in Violation of the Defend Trade Secrets Act

                           17                                       (18 U.S.C. § 1836, et seq.)

                           18            44.   EWB repeats and realleges the allegations of paragraphs 1 through 43 of the

                           19   Complaint as if fully set forth here.

                           20            45.   Defendant misappropriated EWB’s trade secrets by exceeding his authorization

                           21   to access, use, and disclose EWB trade secret information by compiling trade secret

                           22   information derived from Plaintiff and sending it to his private email account prior to leaving

                           23   the company.

                           24            46.   Defendant knew or had reason to know that he acquired and/or retained the trade

                           25   secret information described in this Complaint under circumstances giving rise to a duty to

                           26   maintain the information’s secrecy and limit its use. This duty was also expressly embodied in

                           27   the multiple confidentiality agreements that Defendant signed.

                           28
                                                                               -10-
                                                                                                                     COMPLAINT
                                                                                                            Case No. 3:20-cv-07364
                                112584691.1
                                Case 3:20-cv-07364-WHO Document 1 Filed 10/20/20 Page 12 of 24



                            1            47.   Defendant also had a duty to
                            2

                            3            48.   Defendant’s misappropriation of the confidential, proprietary and trade secret
                            4   information was intentional, knowing, willful, malicious, fraudulent, and oppressive.
                            5            49.   As a direct and proximate result of Defendant’s misconduct, Defendant has been
                            6   unjustly enriched, and EWB has suffered and will continue to suffer damages, including
                            7   goodwill, reputation, a competitive disadvantages with other banking competitors, and an
                            8   increased risk of third parties attempting to commit fraud and money laundering.
                            9            50.   Defendant’s conduct and continued use of EWB’s misappropriated trade secrets
                           10   has caused, and unless enjoined by the Court, will continue to cause, great and irreparable harm
                           11   and injury to EWB. Plaintiff has no other adequate remedy at law for such acts. Plaintiff,
Glendale, CA 91203-1445
655 North Central Avenue




                           12   therefore, requests the Court issue a permanent injunction, restraining and enjoining Defendant
                           13   and anyone acting in concert with him, from: (i) obtaining, using or disclosing EWB’s trade
Suite 2300




                           14   secrets for any purpose whatsoever and (ii) directing Defendant to return and immediately

                           15   destroy all copies of information obtained from EWB in his possession, custody or control.

                           16            51.   EWB is entitled to recover from Defendant the damages it has sustained as a

                           17   result of Defendant’s wrongful acts as alleged in this Complaint in an amount to be determined

                           18   at trial. EWB is further entitled to recover from Defendant any gains, profits, advantages, and

                           19   unjust enrichment he has obtained as a result of his wrongful acts, in an amount to be

                           20   determined at trial. EWB is further entitled to an award of exemplary damages and attorney’s

                           21   fees.

                           22                                   SECOND CAUSE OF ACTION

                           23                                           Breach of Contract

                           24            52.   EWB repeats and realleges the allegations of paragraphs 1 through 43 of the

                           25   Complaint as if fully set forth here.

                           26            53.   Before EWB provided Defendant access to the confidential, proprietary, and

                           27   trade secret information required for Defendant to execute his job duties and responsibilities,

                           28   EWB required Defendant to execute a confidentiality agreement and agree to maintain the
                                                                               -11-
                                                                                                                   COMPLAINT
                                                                                                          Case No. 3:20-cv-07364
                                112584691.1
                                Case 3:20-cv-07364-WHO Document 1 Filed 10/20/20 Page 13 of 24



                            1   secrecy of that information and only use it for the benefit of EWB. He further agreed to refrain
                            2   from removing or making copies of any company records, reports or documents without prior
                            3   management approval. This agreement is valid and enforceable contract between Plaintiff and
                            4   Defendant.
                            5            54.   When Defendant left his position of employment at EWB, Defendant executed a
                            6   second confidentiality agreement and again agreed to maintain the secrecy of that information
                            7   and only use it for the benefit of EWB. Defendant further agreed that he had not removed or
                            8   made copies of any company records, reports or documents without prior management
                            9   approval. This agreement is valid and enforceable contract between Plaintiff and Defendant.
                           10            55.   In addition to the aforementioned confidentiality agreements, Defendant entered
                           11   into a Settlement Agreement with EWB wherein he agreed to the following:
Glendale, CA 91203-1445
655 North Central Avenue




                           12

                           13
Suite 2300




                           14

                           15

                           16            56.   EWB performed its obligation under the confidentiality agreements by granting

                           17   Plaintiff access to the confidential, proprietary, and trade secret information for use by Plaintiff

                           18   solely in connection with his duties and responsibilities in connection with his employment

                           19   with EWB and solely for the benefit of EWB. EWB performed its obligation under the

                           20   Settlement Agreement by

                           21            57.   Defendant breached his obligations under the contracts by, among other things,

                           22   accessing, using, and transmitting the confidential, proprietary, and trade secret information

                           23   compiled for purposes not authorized by Plaintiff. He further breached his obligations under

                           24   the contract by sending EWB’s confidential and trade secret information to his personal email

                           25   account without prior management approval and                                             after his

                           26   execution of the Settlement Agreement.

                           27            58.   As a direct and proximate result of Defendant’s breach of the contracts, Plaintiff

                           28   has suffered harm.
                                                                               -12-
                                                                                                                     COMPLAINT
                                                                                                            Case No. 3:20-cv-07364
                                112584691.1
                                Case 3:20-cv-07364-WHO Document 1 Filed 10/20/20 Page 14 of 24



                            1                                    THIRD CAUSE OF ACTION
                            2                  Breach of The Implied Covenant of Good Faith and Fair Dealing
                            3            59.    EWB repeats and realleges the allegations of paragraphs 1 through 43 of the
                            4   Complaint as if fully set forth here.
                            5            60.    EWB and Defendant entered into the confidentiality and Settlement
                            6   Agreements.
                            7            61.    In the confidentiality agreements, Defendant agreed to maintain the secrecy of
                            8   that information and only use it for the benefit of EWB. Defendant further agreed that he had
                            9   not removed or made copies of any company records, reports or documents without prior
                           10   management approval. These agreements are valid and enforceable contracts between Plaintiff
                           11   and Defendant.
Glendale, CA 91203-1445
655 North Central Avenue




                           12            62.    In the Settlement Agreement Defendant agreed that, as consideration for EWB
                           13
Suite 2300




                           14

                           15

                           16

                           17

                           18            63.    EWB performed its obligation under the confidentiality agreements by granting

                           19   Plaintiff access to the confidential, proprietary, and trade secret information for use for the

                           20   benefit of EWB. EWB performed its obligation under the Settlement Agreement by

                           21

                           22            64.    Defendant breached the implied covenant of good faith and fair dealing by

                           23   secretly taking EWB’s confidential, proprietary, and trade secret information, falsely

                           24   representing that he did not, possessing and using that information, and failing to return such

                           25   information.

                           26            65.    By his breach, Defendant has unfairly interfered with EWB’s right to receive the

                           27   benefit of the contracts.

                           28
                                                                              -13-
                                                                                                                   COMPLAINT
                                                                                                          Case No. 3:20-cv-07364
                                112584691.1
                                Case 3:20-cv-07364-WHO Document 1 Filed 10/20/20 Page 15 of 24



                            1            66.   As a direct and proximate result of Defendant’s breach of the contracts, Plaintiff
                            2   has suffered harm.
                            3                                   FOURTH CAUSE OF ACTION
                            4                                       Breach of Fiduciary Duty
                            5            67.   Plaintiff repeats and realleges the allegations of paragraphs 1 through 43 of the
                            6   Complaint as if fully set forth here.
                            7            68.   As a Senior Vice President of Project Management, Defendant owed EWB a
                            8   fiduciary duty to maintain the trade secrets and other confidential and proprietary information
                            9   of EWB in strict confidence, and to use those trade secrets and confidential information only
                           10   for the benefit of EWB.
                           11            69.   Instead, Defendant breached his fiduciary duty to EWB by sending EWB’s trade
Glendale, CA 91203-1445
655 North Central Avenue




                           12   secrets and confidential information to his personal email account for his own personal use in
                           13   direct competition with EWB.
Suite 2300




                           14            70.   As a direct and proximate result of Defendant’s breach of his fiduciary duties,

                           15   Plaintiff has suffered damage and continues to suffer damage in an amount to be proven at trial.

                           16            71.   Defendant’s foregoing conduct was done with an intentional and conscious

                           17   disregard of Plaintiff’s rights and with oppression, fraud, and malice as defined pursuant to

                           18   California Civil Code § 3294.

                           19                                    FIFTH CAUSE OF ACTION

                           20                     Violation of California Bus. & Prof. Code § 17200 et seq.

                           21            72.   Plaintiff repeats and realleges the allegations of paragraphs 1 through 43 of the

                           22   Complaint as if fully set forth here.

                           23            73.   Defendant’s wrongful conduct, as described above and incorporated by

                           24   reference herein, constitutes unlawful, unfair, and/or fraudulent business acts and practices.

                           25   Such acts and practices include, but are not limited to, misappropriating EWB’s confidential,

                           26   proprietary, and trade secret information and breaching his fiduciary duty.

                           27

                           28
                                                                              -14-
                                                                                                                   COMPLAINT
                                                                                                          Case No. 3:20-cv-07364
                                112584691.1
                                Case 3:20-cv-07364-WHO Document 1 Filed 10/20/20 Page 16 of 24



                            1            74.     Defendant’s business acts and practices were unfair in that the substantial harm
                            2   suffered by EWB outweighs any justification that Defendant may have for engaging in those
                            3   acts and practices.
                            4            75.     Defendant’s business acts and practices were unlawful and fraudulent as
                            5   described above.
                            6            76.     Plaintiff has been harmed as a result of Defendant’s unlawful, unfair, and
                            7   fraudulent business acts and practices. Plaintiff is entitled to (a) recover restitution, including
                            8   without limitation, all benefits that Defendant has received as a result of his unlawful, unfair,
                            9   and fraudulent business acts and practices and (b) an injunction restraining Defendant from
                           10   engaging in further acts of unfair competition.
                           11
Glendale, CA 91203-1445
655 North Central Avenue




                           12                                       PRAYER FOR RELIEF
                           13   WHEREFORE, Plaintiff respectfully seeks an Order of this Court:
Suite 2300




                           14            1.      For actual damages in an amount to be proven at trial;

                           15            2.      For restitution;

                           16            3.

                           17

                           18            4.      For an award of punitive damages in amount to be proven at trial;

                           19            5.      For an order requiring Defendant to destroy and/or return the confidential,

                           20   proprietary, and trade secret information in his possession, custody or control;

                           21            6.      For preliminary and permanent injunctions against future harm by disclosure or

                           22   use;

                           23            7.      For pre-judgment and post-judgment interest at the maximum legal rate, as

                           24   applicable, as an element of damages that Plaintiff has suffered as a result of Defendant’s

                           25   wrongful acts;

                           26            8.      For reasonable attorneys’ fees and costs incurred herein as allowed by law; and

                           27

                           28
                                                                               -15-
                                                                                                                     COMPLAINT
                                                                                                            Case No. 3:20-cv-07364
                                112584691.1
                                Case 3:20-cv-07364-WHO Document 1 Filed 10/20/20 Page 17 of 24



                            1            9.   For such other relief as the Court deems just and proper.
                            2

                            3   Dated: October 20, 2020                      Respectfully submitted,
                            4                                                LEWIS ROCA ROTHGERBER CHRISTIE LLP

                            5                                           By    /s/G. Warren Bleeker
                                                                             G. Warren Bleeker
                            6                                                Drew Wilson
                            7                                                Attorneys for Plaintiff
                                                                             EAST WEST BANK
                            8

                            9

                           10

                           11
Glendale, CA 91203-1445
655 North Central Avenue




                           12

                           13
Suite 2300




                           14

                           15

                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
                                                                             -16-
                                                                                                                   COMPLAINT
                                                                                                          Case No. 3:20-cv-07364
                                112584691.1
                                Case 3:20-cv-07364-WHO Document 1 Filed 10/20/20 Page 18 of 24



                            1                                     DEMAND FOR JURY TRIAL
                            2            Plaintiff demands a jury trial on all issues so triable.
                            3

                            4   Dated: October 20, 2020                           Respectfully submitted,
                            5                                                     LEWIS ROCA ROTHGERBER CHRISTIE LLP

                            6                                                By    /s/G. Warren Bleeker
                                                                                  G. Warren Bleeker
                            7                                                     Drew Wilson
                            8                                                     Attorneys for Plaintiff
                                                                                  EAST WEST BANK
                            9

                           10

                           11
Glendale, CA 91203-1445
655 North Central Avenue




                           12

                           13
Suite 2300




                           14

                           15

                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
                                                                                  -17-
                                                                                                                     COMPLAINT
                                                                                                            Case No. 3:20-cv-07364
                                112584691.1
Case 3:20-cv-07364-WHO Document 1 Filed 10/20/20 Page 19 of 24




               Exhibit A
Case 3:20-cv-07364-WHO Document 1 Filed 10/20/20 Page 20 of 24




                           Exhibit A
Case 3:20-cv-07364-WHO Document 1 Filed 10/20/20 Page 21 of 24




                           Exhibit A
Case 3:20-cv-07364-WHO Document 1 Filed 10/20/20 Page 22 of 24




               Exhibit B
       Case 3:20-cv-07364-WHO Document 1 Filed 10/20/20 Page 23 of 24
                     CONFIDENTIAL INFORMATION

The protection of confidential business information and trade secrets is vital to the interests and
the success of East West Bank. Such confidential information includes but is not limited to the
following examples:

   •   Intellectual property
   •   Client lists and file lists
   •   Any information related to clients and suppliers
   •   Financial information
   •   Marketing strategies
   •   Employee compensation and other private information of employees
   •   Pending projects and proposals
   •   Any information marked confidential, proprietary, trade secret, or otherwise requiring
       confidentiality

You are required to keep confidential the confidential information and use it only as required by
your job for the benefit of the Company during or after your employment with the Company. No
one is permitted to remove or make copies of any Company records, reports or documents without
prior management approval.

It is not the Company's desire to receive from any employee proprietary information belonging to
others without prior authorization. You are prohibited from disclosing to the Company or using any
such information without authorization from the owner of the information while employed by the
Company.

Any violation of this policy can seriously injure the Company's reputation and effectiveness. Use of
unauthorized confidential information may also lead to criminal sanctions. Therefore, please do
not discuss the Company's business with anyone who does not work for us, and never discuss
business transactions with anyone who does not have a direct association with the transaction.
Even casual remarks can be misinterpreted and repeated, so develop the personal discipline
necessary to maintain confidentiality.

Any employee who discloses trade secrets or confidential business information without
authorization from senior management of the Company will be subject to disciplinary action
(including possible discharge) and legal action, even if he or she does not actually benefit from the
disclosed information.

All Intellectual property is considered by East West Bank to be confidential information. Any
intellectual property created by employees involving or related to East West Bank's business
operations, including but not limited to patents, copyrights, inventions, trademarks, designs,
domain names, trade names, articles, ideas and concepts are the sole property of East West
Bank. Ownership of the intellectual property also applies to any application for rights of the
property as well.

Employees and former employees are required to take reasonable security measures to prevent
confidential information from disclosure, including accidental disclosure as well as industrial
espionage attacks.




                                                                                   t
Signature~                                                          Date


                                         Exhibit B
                                         -3 -
Case 3:20-cv-07364-WHO Document 1 Filed 10/20/20 Page 24 of 24




               Exhibit C
Redacted version of Exhibit
   to be filed under seal
